Name: Council Regulation (EEC) No 1979/85 of 16 July 1985 amending Regulation (EEC) No 1603/83 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agri-foodstuffs;  foodstuff;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31985R1979Council Regulation (EEC) No 1979/85 of 16 July 1985 amending Regulation (EEC) No 1603/83 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies Official Journal L 186 , 19/07/1985 P. 0005 - 0005 Spanish special edition: Chapter 03 Volume 36 P. 0087 Portuguese special edition Chapter 03 Volume 36 P. 0087 *****COUNCIL REGULATION (EEC) No 1979/85 of 16 July 1985 amending Regulation (EEC) No 1603/83 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 1603/83 (3), as amended by Regulation (EEC) No 3489/84 (4), lays down special measures for the disposal of dried grapes and dried figs from the 1981 and 1982 harvests held by storage agencies; Whereas certain quantities of dried grapes and dried figs from the 1983 harvest, bought by storage agencies pursuant to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (5), as last amended by Regulation (EEC) No 2057/84 (6), are still in stock; whereas possible sales of these products for human consumption could be made only at prices which would jeopardize the balance of the market; whereas these products should be sold for the specific uses indicated in Regulation (EEC) No 1603/83; whereas, to that end, the last-mentioned Regulation should be amended, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 1 (1) of Regulation (EEC) No 1603/83 'from the 1981 and 1982 harvest' is replaced by 'from the 1981, 1982 and 1983 harvests'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (1) OJ No C 106, 27. 4. 1985, p. 8. (2) Opinion delivered on 12 July 1985 (not yet published in the Official Journal). (3) OJ No L 159, 17. 6. 1983, p. 5. (4) OJ No L 327, 14. 12. 1984, p. 1. (5) OJ No L 214, 1. 8. 1981, p. 1. (6) OJ No L 191, 19. 7. 1984, p. 4.